          Case 2:19-cv-00273-JTA Document 17 Filed 05/28/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

RODNEY LEE MAJOR                                    )
    PLAINTIFF,                                      )
                                                    )
VS.                                                 )       2:19-cv-273-WHA
                                                    )
WALTER MYERS, et al                                 )
                                                    )
       DEFENDANTS.                                  )

                              MOTION FOR AN EXTENSION

       COMES NOW Bettie J. Carmack counsel for the defendants, and hereby requests an

extension to file an Answer and Special Report and, for grounds, state as follows:

       1. Counsel has requested information from the prison.

       2. As of today’s, date, counsel has not received all the necessary documents to file an

           Answer and Special Report.

       3. This is undersigned counsel’s first request for an extension.

       4. Said extension is not being requested to unduly delay the action.
          Case 2:19-cv-00273-JTA Document 17 Filed 05/28/19 Page 2 of 2




                                         RELIEF REQUESTED

       Wherefore premises considered, undersigned counsel moves this Honorable Court to

grant a sixty (60) day extension to file an answer and special report.

                                              Respectfully submitted,


                                              STEVE MARSHALL
                                              ATTORNEY GENERAL

                                              By:

                                               /s/Bettie J. Carmack____
                                              Bettie J. Carmack (CAR-132)
                                              Assistant Attorney General
                                              Civil Litigation Division
                                              501 Washington Avenue
                                              Montgomery, AL 36130
                                              Telephone: (334) 353-5305
                                              Facsimile: (334) 242-2433

                                 CERTIFICATE OF SERVICE
       I hereby certify that I have on this the 28th of May 2019, electronically filed the foregoing

with the Clerk of Court using the CM/ECF system and will mail a copy of said motion to:

                                   RODNEY LEE MAJOR
                                          #247758
                          William E. Donaldson Correctional Facility
                                      100 Warrior Lane
                                     Bessemer, AL 35023


                                              /s/ Bettie J. Carmack
                                              Bettie J. Carmack
                                              Assistant Attorney General
